UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2722



G. S. HASSAN,

                                             Plaintiff - Appellant,

          versus


AT&T CORPORATION; PHILLIS S. PARSON; GEORGE
BEACON; WILLIAM SNEIRSON; MADELINE C. PETTERS;
SNYDER COMMUNICATION L.P.; VINCENT CANDIDA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-1433-A)


Submitted:   April 29, 1998                  Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. S. Hassan, Appellant Pro Se. Elizabeth Land Lewis, SEYFARTH,
SHAW, FAIRWEATHER & GERALDSON, Washington, D.C.; Philip John
Harvey, SHAW, PITTMAN, POTTS & TROWBRIDGE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

request to stay proceedings, denying his request for sanctions on

opposing counsel, and dismissing without prejudice his complaint

alleging violations of his civil and constitutional rights. We have

reviewed the record and the district court's opinions and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. Hassan v. AT&T Corp., No. CA-97-1433-A (E.D. Va.
Nov. 19, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2